Citation Nr: 1707431	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to August 3, 2010, and to a rating in excess of 70 percent beginning August 3, 2010, for major depression.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Subsequently, in an August 2016 rating decision, an increased rating of 70 percent was granted for the service-connected major depression, effective August 3, 2010.  As this is not the highest possible rating for this disability, the appeal continues.  However, the Board has limited its consideration accordingly.

The Board notes that the July 2010 rating decision also granted service connection for hypersensitivity of the right scrotal nerve associated with scrotum scar, status post right orchiectomy, and assigned a 10 percent rating, effective March 23, 2010.  While the Veteran filed a notice of disagreement with respect the rating assigned and the May 2011 statement of the case included this increased rating issue, the Veteran specifically limited his substantive appeal to the issue of entitlement to an increased rating for major depression.  As such, the issue of entitlement to a rating in excess of 10 percent for hypersensitivity of the right scrotal nerve, associated with scrotum scar, status post right orchiectomy is not currently before the Board.

The issue of entitlement to TDIU was denied in a May 2014 rating decision.  While the Veteran did not file a notice of disagreement with respect to that decision, the Board finds that the TDIU issue is currently before the Board as part of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

The occupational and social impairment from the Veteran's major depression more nearly approximates total for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for major depression have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The claim for a TDIU is moot.  Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Major depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Increased Rating for Major Depression

The medical evidence of record includes a May 2010 VA examination report.  The examination report reflects a diagnosis of major depression.  It was noted that the Veteran stayed at home and lived with his mother.  He did not work, but he was attending school for computers, which was paid for by VA.  He had not worked since 2009.  On examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate and the Veteran kept good eye contact.  Affect and mood showed a disturbance of motivation and mood.  The Veteran was somewhat withdrawn and depressed.  Communication and speech were within normal limits.  It was noted that the Veteran did not have panic attacks.  He was suspicious and did not trust anyone.  Delusional history was noted to be present in that the Veteran believed that he was being followed; however, there were no signs of delusions during the examination.  There was no history or evidence of current hallucinations and obsessive-compulsive behavior was absent.  Thought processes were impaired in that there was slowness of thought.  Judgment was not impaired and abstract thinking and memory were normal.  It was also noted that suicidal/homicidal ideation was absent.  The examiner opined that the Veteran had difficulty performing daily chores, but he was able to provide self-care.  He had difficulty establishing and maintaining effective work/school and social relationships.  He would also have difficulty holding full-time employment.  He had no difficulty understanding complex commands.  He did not pose any threat to himself or those around him.  

A July 12, 2010, VA treatment record showed that the Veteran had anger and bitterness.  On examination he was fully oriented and had fair eye contact.  His speech was normal in terms of rate and tone.  His mood/affect was angry and withdrawn.  There was no suicidal or homicidal ideation.  There was no psychosis.  Judgment was determined to be poor and impulse control was noted to be fair.  

A July 29, 2010, VA treatment record showed that the Veteran reported being extremely lonely.  He reported stuffing his feelings and then blowing up.  He was fully oriented and had poor eye contact.  He was casually groomed and had normal speech in terms of rate and tone.  His mood was depressed.  He did not have suicidal/homicidal ideation or psychosis.  Judgment/impulse control was noted to be poor.  

An August 3, 2010, VA treatment record showed that the Veteran reported feeling worse.  He reported being suicidal.  It was noted that he was a college student and he made good grades.  It was noted that the Veteran was extremely impulsive with poor insight/judgment.  On examination he was fully oriented and had good eye contact.  His speech was relevant and normal in rate and tone.  His mood was severely depressed/flat.  He felt hopeless and helpless.  He reported increased irritability and crying spells.  He was isolated and had poor insight/judgment.  He was noted to have poor impulse control.  He was admitted to the hospital, but was apparently released to his mother's custody later the same day.  

An August 13, 2010, VA treatment record showed that the Veteran had recently been hospitalized due to suicidal thoughts.  It was noted that the Veteran had accepted a referral for a depression therapy group.  It was also noted that the Veteran was not in school and he had felt isolated since coming home.  On examination he was oriented and had fair eye contact.  He was casually groomed.  His speech was normal, but was judgmental towards others.  His mood/affect was anxious.  He denied suicidal and homicidal ideation.  There was no evidence of psychosis.  He was noted to have fair to poor insight/judgment.  

An October 2010 VA treatment record showed that the Veteran reported he did not feel safe out in the world.  He generally only went out to get gas or for his appointments, but had recently attended to a Veterans group meeting.  On examination he was fully oriented with fair eye contact.  He was well groomed.  His speech was relevant with a normal rate and tone.  His mood/affect was anxious.  There was no evidence of suicidal/homicidal ideation or psychosis.  His insight/judgment was characterized as fair to poor.  

In an October 2010 statement, the Veteran reported that he had no interest in the outside world, that he had no friends, and that he only had his mother.  He reported recent suicidal thinking and said he related to the other patients he met when he was psychiatrically hospitalized.  

An April 2011 VA treatment record showed that the Veteran was not employed, but that he was in school.  It was noted that he was struggling regarding whether to continue with school.  It was noted that while he was capable of doing the work, it was a matter of whether the environment was undesirable.  He continued to shy away from social situations and preferred staying home on his computer.  He denied depression and had fair energy.  He denied problems with appetite or sleep.  He did not have panic attacks, delusions, or hallucinations.  On examination he was quiet, but polite, and maintained fair eye contact.  His speech was relevant and normal in rate and tone.  His mood was noted to be good, but there was limited range of affect.  His thoughts were organized and goal-directed.  Insight and judgment were intact.  

A June 2011 VA treatment record showed that the school semester had ended and the Veteran was isolating himself.  It was noted that the Veteran had limited eye contact.  He understood instructions and commands.  He was cooperative, but he appeared to get frustrated with difficult tasks.  

An October 2011 VA treatment record showed that the Veteran reported not doing well in school.  The Veteran was noted to be isolating himself.  He also reported having suicidal thoughts, but was without a plan.  It was noted that he had only left his home to attend school and his VA appointments in the past two weeks.  

A March 23, 2012, VA treatment record showed that the Veteran was admitted for inpatient psychiatric care for a few days due to his depression.  He denied hallucinations and delusions.  He was noted to be unemployed, but a full time student.  He was noted to be living with his girlfriend.  He was alert and fully oriented.  He had good eye contact.  He had good hygiene and was pleasant.  He described his mood as good.  His affect was congruent.  He denied suicidal/homicidal ideation.  His mother visited daily and he interacted with peers during his stay.  He was discharged after a week.  It was noted during his stay that he was missing classes and needed to account for missing work.  However, he indicated that he was doing well in his classes and did not want to adjust them at that time. 

A March 30, 2012, VA treatment record showed that the Veteran was feeling much better.  He was noted to be calm, cooperative, pleasant, and friendly.  He was fully oriented, and he denied any depressive, psychotic, or manic symptoms.  His mood was euthymic and his affect blunted.  He was noted to be future oriented; he was looking forward to returning to school.  

An April 2012 VA treatment record showed that the Veteran was doing well in school.  It was noted that the Veteran had continued to have relief from his anxiety; he was able to get out of the house and do things.  He and his girlfriend were getting along well.  There was no evidence of suicidal/homicidal ideation.  Another April 2012 VA individual therapy note showed that the Veteran reported not feeling paranoid.  His teachers had been helpful; he decided not to drop a class and thought he would be able to graduate with an Associate's Degree in the spring.  

A December 2012 VA treatment record showed that the Veteran was depressed.  He reported that he had been physically violent with his girlfriend four times.  The last incident was a week earlier.  He knew he was wrong to do it and he felt bad.  It was noted that the Veteran was in school and was set to graduate with an Associate's Degree in the spring.  He was alert and fully oriented.  He was pleasant, cooperative, and had good eye contact.  He denied suicidal or homicidal ideation.  His speech was coherent and relevant.  His thoughts were organized and goal-directed.  He denied delusions and hallucinations.  His insight and judgment were determined to be good.  

A January 2013 VA couples therapy note showed that the Veteran was neatly groomed and season appropriate.  His mood was depressed and he seemed angry.  His affect was restricted.  He was oriented, cooperative, and engaged and his thoughts were clear and goal-directed.  There was no evidence of hallucinations/delusions.  He denied homicidal ideation.  

A March 2013 VA treatment record showed that the Veteran denied substance abuse.  On examination he was fully oriented.  He was pleasant and cooperative, with good eye contact.  His mood was depressed with congruent affect.  He denied active suicidal ideation.  His speech was coherent and relevant.  His thoughts were organized and goal-directed.  He denied delusions and hallucinations.  His insight and judgment were noted to be good.  

An April 2013 VA treatment record showed that the Veteran was referred because he wanted help for his heroin addiction.  It was noted that his cousin, a dealer, introduced him to heroin and his habit had increased.  He started using eight months prior because he was depressed.  He supported his habit by using his disability check and pawning items.  Residential treatment was recommended.  The diagnosis was heroin dependence.  

A September 2013 VA treatment record showed that the Veteran called to cancel his appointment because he was too stressed to leave his house.  

A March 2015 VA treatment record showed that the Veteran moved from Virginia to California for job opportunities.  He was staying with a friend intermittently.  The Veteran denied hallucinations/delusions.  In general he slept ok.  There was no evidence of mania or acute psychosis.  He reported a history of anhedonia, when he was no longer interested in television or working on his computer, and he had stopped going to the gym.  It was noted that the Veteran had a supportive family and he spoke to them daily.  They wanted him to come home to Virginia.  He denied alcohol or substance abuse.  He reported that he last used heroin in 2012.  It was noted that he had received a Bachelor's Degree in computer science in Virginia and he was working as a Lyft driver.  In his leisure time, he went to the gym, liked watching movies, and worked on his computer.  On examination he was dressed casually, and was adequately groomed.  In terms of cooperation, he was described as somewhat engaged.  He had poor eye contact.  His psychomotor activity was within normal limits.  His speech was normal in rate and tone.  His mood was described as "ok."  His thought process was coherent and he was fully oriented.  He denied hallucinations/delusions.  The diagnoses were schizoaffective disorder and major depressive disorder.  

A July 2015 VA treatment record showed that the Veteran had moved to California in April for job opportunities.  It was noted that he worked full-time at Pepsi.  He was making friends with people at work.  He reported that a month earlier, he had some conflict with his mother and father, but it had resolved.  He reported that he worked out six days a week.  

Upon VA examination in August 2016, the Veteran denied any changes since the March 2010 VA examination in terms of social, marital, family, occupational, educational, and substance abuse history.  The Veteran was noted to have depressed mood; anxiety; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; flattened affect; and disturbance of motivation and mood.  Additionally, he reported irritability and demoralization due to his medical conditions, which drove his mood, motivation, affect, and interpersonal relations.  On examination the Veteran was fully oriented.  There were no signs of a formal thought disorder, hallucinations, delusions, loss of reality, or suicidal/homicidal ideation.  His speech was flat and monotone.  His eye contact was within normal limits.  His insight and judgment were deemed adequate.  His memory, cognition, focus, and attention were within normal limits.  His affect was blunt and flattened.  His mood was congruent.  He denied homicidal/suicidal ideation.  The examiner noted that the Veteran's symptoms caused significant occupational and social deficits and that it would as likely as not represent a barrier to his ability to function in vocational and social settings.  The examiner specifically noted that the Veteran's pace, persistence, and interactions with others were compromised.  

The Board finds that the Veteran is entitled to a 100 percent rating for major depression for the entire period on appeal.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment.  The medical evidence of record shows that the Veteran has consistent and significant symptoms of depression, anger, irritability, violence, anhedonia, isolation, and anxiety.  The Veteran is usually noted to have impaired judgment, impulse control, and severe difficulties with motivation.  He is often reported to have suicidal ideations and at times, frequent panic attacks.  Further, the Veteran has been psychiatrically hospitalized at least twice.  While the Board acknowledges that the Veteran has been able to attend an education program for the majority of the appeal period and he has even been able to work on occasion.  However, both were achieved with some difficulty.  The Veteran has no friends, he does not often socialize with others, and was violent with his girlfriend.  The VA examiners consistently found that the Veteran's ability to maintain social and occupational relationships was significantly impaired.  While the Veteran was noted to be able to manage self-care, he was often unwilling to leave his home for anything other than necessities and medical appointments.  The August 2016 VA examiner specifically noted that the Veteran's depression represented a barrier to his ability to function in vocational and social settings.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate total occupational and social impairment for the entire period on appeal and a 100 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).     

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for major depression.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating, even though all the specific symptoms listed for a 100 percent rating are not manifested.

TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent scheduler rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In this case, the Veteran has been awarded entitlement to a 100 percent rating for major depression for the entire period on appeal.  A review of the record shows that the Veteran has not alleged that service-connected disabilities, without regard to his major depression, render him unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for his major depression for the entire period on appeal.   


ORDER

Entitlement to an initial 100 percent rating for major depression for the entire period on appeal is granted.

Entitlement to TDIU is moot.



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


